Wall, P. J. This was a proceeding by attachment at the instance of appellants, against Oscar C. Harrison and Charles M. Atchison, upon the alleged grounds of fraud in contracting the debt, and that the defendants had within two years fraudulently disposed of their property. J. H. Harrison interpleaded, claiming that he was the owner of the property attached, by virtue of a purchase from the attachment defendants. The issues were submitted to the iourt, a jury being waived, and there was a finding for plaintiffs against the defendants, and a finding for the claimant. The latter finding is the subject of complaint in the present appeal. The property was sold and delivered to the claimant by the attachment defendants before the writ was issued, for the purpose of paying a debt which the latter owed the former. There is no reasonable ground to doubt that this debt was bona fide, and that the transaction was for the real purpose of paying it. The debtor had the right to prefer his creditor, and the latter had a right to be preferred, and to this end he might take the property, even though he knew the debtor was insolvent, and that other creditors would thereby be hindered and delayed. Such a transaction is not in contravention of the statute of frauds. The plaintiffs, by suing upon the debt incurred in the purchase of the property, seem to have affirmed the sale, and in such case the claimant would not be unfavorably affected by notice of the alleged fraud in which he took no part. Gray v. St. John, 35 Ill. 222; Bump on Fraud. Conveyances, 183-5, 205-6. The pro positions of law submitted to and held by the court were all the appellants could properly ask. We find no error in the record and the judgment will be affirmed. Judgment affirmed.